Exhibit 10.2

 

PROMISSORY NOTE

 

$27,670,300.00

   April 17, 2014

FOR VALUE RECEIVED, the undersigned, GGT TRG RIM TX, LLC, a Delaware limited
liability company (“Borrower”), hereby promises to pay to the order of REGIONS
BANK, an Alabama state banking corporation (“Lender” which shall also include
each successor or assign who becomes the holder of this Note), the principal sum
of TWENTY-SEVEN MILLION SIX HUNDRED SEVENTY THOUSAND THREE HUNDRED AND NO/100
DOLLARS ($27,670,300.00), with interest on the unpaid balance thereof from date
of advancement until maturity at the rate or rates hereinafter provided, both
principal and interest payable as hereinafter provided in lawful money of the
United States of America at the offices of Regions Bank, 16600 North Dallas
Parkway, Dallas, Texas 75248, or at such other place as the holder of this Note
may from time to time designate in writing.

1.         Defined Terms:  Capitalized terms not otherwise defined in this Note
shall have the same meaning as set forth in the Loan Agreement. As used in this
Note, the following terms shall have the meanings indicated opposite them:

“Additional Costs” – Any costs, losses or expenses incurred by Lender which it
determines are attributable to its making or maintaining the Loan, or any
reduction in any amount receivable by Lender under the Loan or this Note.

“Business Day” – a day on which the office of the Lender at which payments under
this Note are to be made is open for business.

“Default Rate” –   The rate per annum which is five percent (5%) above the LIBOR
Based Rate or Replacement Rate, as then applicable, but in no event greater than
the Maximum Rate.

“Event of Default” – As defined in the Loan Agreement.

“Extension Period” – A period of twenty-four (24) months, commencing on the
first day after the Maturity Date.

“Interest Period” – Each period commencing on the last day of the immediately
preceding Interest Period and ending on the same day of the month that interest
is due one (1) month thereafter; provided (i) the first Interest Period shall
commence on the date hereof and end on the first day thereafter that interest is
due, (ii) any Interest Period that ends in a month for which there is no day
which numerically corresponds to the last day of the immediately preceding
Interest Period shall end on the last day of the month, (iii) any Interest
Period that would otherwise extend past the maturity date of this Note shall end
on the maturity date of this Note, and (iv) if any Interest Period ends on a day
which is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such Business Day falls in the next calendar
month, in which case the Interest Period shall end on the preceding Business
Day.

 

1



--------------------------------------------------------------------------------

“Late Charge” — As defined in Section 3(c).

“LIBOR Amount” – Each portion of the Principal Amount bearing interest at the
LIBOR Based Rate as provided in this Note.

“LIBOR Based Rate”  –  The rate per annum (expressed as a percentage) determined
by Lender to be equal to the sum of (a) the quotient of the LIBOR Rate for the
Interest Period in question divided by (1 minus the Reserve Requirement),
rounded up to the nearest 1/100 of 1%, and (b) the Spread.

“LIBOR Business Day” –  A day on which the office of the Lender at which
payments under this Note are to be made is open for business and on which
dealings in U.S. dollar deposits are carried out in the London interbank market.

“LIBOR Rate” – With respect to any Interest Period, that rate for deposits in
U.S. dollars for a period comparable to the term of such Interest Period which
appears on Reuters Screen LIBOR01 Page (or such other page that may replace that
page on that service or on such other comparable financial information reporting
service used by Lender, in its discretion, at the time such rate is determined)
as of 11:00 a. m., London, England time on the day that is two LIBOR Business
Days preceding the first day of such Interest Period (or if not so reported,
then as determined by the Lender from another recognized source or from one or
more interbank quotations, in Lender’s discretion).

“Loan Agreement”  –  The Loan Agreement of even date herewith between Borrower
and Lender.

“Loan Documents” – As defined in the Loan Agreement.

“Material Adverse Change” - means a change resulting from any circumstance or
event of whatever nature which would reasonably be determined to materially and
adversely affect the condition, business, assets and/or operations of the
Property, Borrower or Guarantor.

“Maturity Date” – April 17, 2017, being the date this Note becomes due and
payable in its entirety, subject to being extended as provided herein.

“Maximum Rate” – The maximum interest rate permitted under applicable law.

“Monthly Principal Installment Amount”  –  With respect to the Extension Period,
an amount equal to $29,200.00.

“Principal Amount” – The principal balance of the Loan evidenced hereby as is
from time to time outstanding.

“Property” – The real property, improvements, fixtures and other property and
interest described in the Security Instrument.

 

2



--------------------------------------------------------------------------------

“Regulation” – Any United States federal, state or foreign laws, treaties, rules
or regulations whether now in effect or hereafter enacted or promulgated
(including Regulation D) or any interpretations, directives or requests applying
to a class of depository institutions including Lender under any United States
federal, state or foreign laws or regulations (whether or not having the force
of law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof, including without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
constitute a Regulation.

“Regulation D” – Regulation D of the Board of Governors of the Federal Reserve
System, as from time to time amended or supplemented.

“Replacement Rate” – An interest rate substantially similar to the sum of
(i) applicable LIBOR Rate which is determined by Lender from an alternate,
substantially similar independent source available to Lender and recognized in
the banking industry, plus (ii) the Spread.

“Reserve Requirement”  –  The average maximum rate at which reserves (including
any marginal, supplemental or emergency reserves) are required to be maintained
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion U.S. Dollars against “Eurocurrency
Liabilities”, as such quoted term is used in Regulation D. Without limiting the
effect of the foregoing, the Reserve Requirement shall reflect any reserves
required to be maintained by such member banks by reason of any Regulation
against (a) any category of liabilities which includes deposits by reference to
which the LIBOR Based Rate is to be determined as provided in this Note, or
(b) any category of extensions of credit or other assets which includes loans
the interest rate on which is determined on the basis of rates referred to in
the definition of “LIBOR Rate”.

“Security Instrument” – The Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing of even date herewith more particularly
described herein.

“Spread” – means 2.25%.

 

  2. Interest and Additional Costs

(a)        Subject to the limitations and conditions stated in this Note, the
Principal Amount shall bear interest at the LIBOR Based Rate as of the date
hereof for the initial Interest Period hereunder and as automatically adjusted
and reset on a monthly basis for each subsequently occurring Interest Period;
provided, however, that for any period for which the interest rate hereunder is
converted to the Replacement Rate in the manner specified in this Note, the
Principal Amount shall bear interest at the Replacement Rate. Notwithstanding
the foregoing, if at any time the LIBOR Based Rate or Replacement Rate, as
applicable, exceeds the Maximum Rate, the rate of interest payable under this
Note shall be limited to the Maximum Rate, but any subsequent reductions in the
LIBOR

 

3



--------------------------------------------------------------------------------

Based Rate or Replacement Rate, as the case may be, shall not reduce the LIBOR
Based Rate or Replacement Rate below the Maximum Rate until the total amount of
interest accrued on this Note equals the total amount of interest which would
have accrued at the LIBOR Based Rate or Replacement Rate if the LIBOR Based Rate
or Replacement Rate had at all times been in effect.

(b)        Borrower shall pay to Lender, within ten (10) Business Days of
demand, such amounts as are necessary to compensate Lender for those Additional
Costs which Lender in its sole discretion deems to result from any Regulation
which (i) subjects Lender to any tax, duty or other charge with respect to the
Loan or this Note, or changes the basis of taxation of any amounts payable to
Lender under the Loan or this Note (other than taxes imposed on the overall net
income of Lender or of its applicable lending office by the jurisdiction in
which Lender’s principal office or such applicable lending office is located),
(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, Lender, or (iii) imposes on Lender or
on the interbank LIBOR market any other condition affecting the Loan or this
Note, or any of such extensions of credit or liabilities. Lender will notify
Borrower of any event which would entitle Lender to compensation pursuant to
this Section as promptly as practicable after Lender obtains knowledge thereof
and determines to request such compensation. For purposes of this Section and
the definition of “Additional Costs”, the term “Lender” shall, at Lender’s
option, be deemed to include all present and future participants in the Loan;
provided, however, that no participation of any part of the Loan will materially
add to Borrower’s obligations hereunder for payment or reimbursement of
“Additional Costs” assuming no such participation had occurred.

(c)        Without limiting the effect of the immediately preceding subsection,
in the event that, by reason of any Regulation, (i) Lender incurs Additional
Costs based on or measured by the amount of (1) a category of deposits or other
liabilities of Lender which includes deposits by reference to which the LIBOR
Based Rate is determined as provided in this Note and/or (2) a category of
extensions of credit or other assets of Lender which includes loans, the
interest on which is determined on the basis of rates referred to in the
definition of “LIBOR Rate”, (ii) Lender becomes subject to restrictions on the
amount of such a category of liabilities or assets which it may hold, or
(iii) it shall be unlawful or impractical for Lender to make or maintain the
Loan (or any portion thereof) at the LIBOR Based Rate, then Lender’s obligation
to make or maintain the Loan (or portions thereof) at the LIBOR Based Rate shall
be suspended and Lender shall give notice thereof to Borrower and, upon the
giving of such notice, interest payable hereunder at the LIBOR Based Rate shall
be converted to the Replacement Rate, unless Lender may lawfully continue to
maintain the Loan (or any portion thereof) then bearing interest at the LIBOR
Based Rate to the end of the current Interest Period, at which time the interest
rate shall convert to the Replacement Rate. If subsequently Lender determines
that such Regulation has ceased to be in effect, Lender will so notify Borrower
and, upon the giving of such notice, interest payable hereunder at the
Replacement Rate shall be converted to the LIBOR Based Rate.

 

4



--------------------------------------------------------------------------------

(d)        Determinations by Lender of the existence or effect of any Regulation
on its costs of making or maintaining the Loan, or portions thereof, at the
LIBOR Based Rate, or on amounts receivable by it in respect thereof, and of the
additional amounts required to compensate Lender in respect of Additional Costs,
shall be conclusive, absent manifest error.

(e)        Anything herein to the contrary notwithstanding, if, at the time of
or prior to the determination of the LIBOR Based Rate in respect of any Interest
Period, Lender determines (which determination shall be conclusive, absent
manifest error, provided that such determination is made on a reasonable basis)
that (i) by reason of circumstances affecting the interbank LIBOR market
generally, adequate and fair means do not or will not exist for determining the
LIBOR Based Rate applicable to such Interest Period, or (ii) the LIBOR Based
Rate, as determined by Lender, will not accurately reflect the cost to Lender of
making or maintaining the Loan (or any portion thereof) at the LIBOR Based Rate,
then Lender shall give Borrower prompt notice thereof, and the Principal Amount
shall bear interest at the Replacement Rate. If at any time subsequent to the
giving of such notice, Lender determines that because of a change in
circumstances the LIBOR Based Rate is again available, Lender will so notify
Borrower and, upon the giving of such notice, the rate of interest payable
hereunder shall convert from the Replacement Rate to the LIBOR Based Rate.

(f)        Borrower shall pay to Lender, immediately upon request and
notwithstanding contrary provisions contained in the Loan Documents, such
amounts as shall, in the conclusive judgment of Lender reasonably exercised,
compensate Lender for any actual loss, cost or expense incurred by it as a
result of (i) any payment or prepayment, under any circumstances whatsoever, of
any portion of the Principal Amount bearing interest at the LIBOR Based Rate on
a date other than the last day of the applicable Interest Period, or (ii) the
conversion, for any reason whatsoever, of the rate of interest payable hereunder
from the LIBOR Based Rate to the Replacement Rate with respect to any portion of
the Principal Amount then bearing interest at the LIBOR Based Rate on a date
other than the last day of an applicable Interest Period. Any of foregoing
losses, costs and expenses incurred by Lender shall be deemed Additional Costs
for the purposes of this Note and the other Loan Documents.

(g)        Any portion of the Principal Amount to which the LIBOR Based Rate is
not or cannot pursuant to the terms hereof be applicable shall bear interest at
the Replacement Rate.

 

  3. Default Rate; Late Charge.

(a)        Notwithstanding anything to the contrary contained in this Note, at
the option of Lender, at any time during the continuance of an Event of Default,
the Principal Amount and all past due installments of interest shall, to the
extent permitted by applicable law, bear interest at the Default Rate.

(b)        If an Event of Default shall occur, then interest on the Principal
Amount shall, at the option of Lender, immediately and without notice to
Borrower, be converted

 

5



--------------------------------------------------------------------------------

to the Replacement Rate during the continuance of the Event of Default. The
foregoing provision shall not be construed as a waiver by Lender of its right to
pursue any other remedies available to it under the Loan Documents, nor shall it
be construed to limit in any way the application of the Default Rate during the
continuance of an Event of Default.

(c)        Unless otherwise stipulated, Borrower agrees to pay to Lender, on
demand, a late charge (the “Late Charge”) to cover the extra expense involved in
handling late payments. If interest and/or principal are payable in installments
(other than the final payment at maturity), the Late Charge will be equal to 5%
of any payment that is not paid within ten (10) days after it is due. If
principal and interest are payable at maturity, the Late Charge will be equal to
5% of the interest portion of the payment that is not paid within ten (10) days
after it is due, with no late fee due on the principal portion of the payment
due at maturity. This provision shall not be deemed to excuse a late payment or
be deemed a waiver of any other right the Lender may have including, without
limitation, the right to declare the entire unpaid principal and interest
immediately due and payable.

 

  4. Payment of Principal and Interest.

(a)        Interest on the Principal Amount shall be payable monthly in arrears
as it accrues on the first day of the first month following the Initial Advance
and on the first day of each month thereafter until the earlier of the date this
Note is repaid in full or the Maturity Date.

(b)        Commencing on the first day of the first month following the
commencement of the Extension Period, and on the first day of each month
thereafter until the earlier of the date this Note is repaid in full or the
Maturity Date, Borrower shall pay to Lender the Monthly Principal Installment
Amount, in addition to accrued interest due on each such date.

(c)        The Principal Amount then outstanding and all unpaid interest accrued
thereon shall be fully due and payable on the Maturity Date.

(d)        If an Event of Default does not exist, all payments received under
this Note shall be applied in the following order: (i) to any unpaid costs of
collection; (ii) to any Additional Costs due; (iii) to accrued but unpaid
interest on the Principal Amount; and (iv) the Principal Amount. During the
continuance of an Event of Default, all payments shall be applied in any order
determined by Lender in its sole discretion.

(e)        All interest accruing under this Note shall be calculated on the
basis of a 360-day year applied to the actual number of days in each month.
Borrower shall make each payment which it owes hereunder not later than 2:00
p.m. (Dallas, Texas time), on the date such payment becomes due and payable (or
the date any voluntary prepayment is made), in immediately available funds. Any
payment received by Lender after such time will be deemed to have been made on
the next following Business Day.

 

6



--------------------------------------------------------------------------------

(f)        Borrower agrees not to send payments to Lender marked “paid in full,”
“without recourse,” or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amounts owed or that may
become due to Lender.

5.         Prepayment.  Borrower shall have the right to prepay the Loan, in
whole or in part at any time provided all of the following are satisfied:

(a)        Written notice thereof is given to Lender in accordance with the
provisions of the Loan Agreement at least three (3) Business Days but not more
than ninety (90) days prior to the date to be fixed therein for prepayment.

(b)        Such prepayment is accompanied by any Additional Costs incurred by
Lender attributable to any LIBOR Amount prepaid.

(c)         No Principal Amount repaid may be readvanced.

6.         Security.  This Note is secured, inter alia, by the Security
Instrument evidencing a lien on certain real property more particularly
described therein, and evidencing a security interest in certain personal
property described therein, and an assignment of certain leases and rents
described therein, to which Security Instrument reference is here made for a
description of the property and leases covered thereby and the nature and extent
of the security and the rights and powers of Lender in respect of such security.
During the continuance of an Event of Default, Lender shall have the option of
declaring the Principal Amount hereof and the interest accrued hereon to be
immediately due and payable.

7.         Usury Savings.  It is the intent of Lender and Borrower in the
execution of the Loan Documents to contract in strict compliance with applicable
usury law. Lender and Borrower stipulate and agree that none of the terms and
provisions contained in any Loan Document shall ever be construed to create a
contract to pay for the use, forbearance or detention of money, interest at a
rate in excess of the Maximum Rate; neither Borrower nor any guarantors,
endorsers or other parties now or hereafter becoming liable for payment of this
Note shall ever be obligated or required to pay interest on this Note at a rate
in excess of the Maximum Rate that may be lawfully charged under applicable law,
and the provisions of this Section shall control over all other provisions of
this Note and any of the other Loan Documents. Lender expressly disavows any
intention to charge or collect excessive unearned interest or finance charges in
the event the maturity of this Note is accelerated. If the maturity of this Note
shall be accelerated for any reason or if the principal of this Note is paid
prior to the end of the term of this Note, and as a result thereof the interest
received for the actual period of existence of the Loan exceeds the amount of
interest that would have accrued at the Maximum Rate, Lender shall, at its
option, either refund to Borrower the amount of such excess or credit the amount
of such excess against the Principal Amount and thereby shall render
inapplicable any and all penalties of any kind provided by applicable law as a
result of such excess interest. In the event that Lender shall contract for,
charge or receive any amounts and/or any other thing of value which are
determined to constitute interest which would increase the effective interest
rate on this Note to a rate in excess of that permitted to be charged by
applicable law, all such sums determined to constitute interest in excess of the
amount of interest at the lawful rate shall, upon such determination, at

 

7



--------------------------------------------------------------------------------

the option of Lender, be either immediately returned to Borrower or credited
against the Principal Amount, in which event any and all penalties of any kind
under applicable law as a result of such excess interest shall be inapplicable.
By execution of this Note Borrower acknowledges that it believes the Loan to be
non-usurious and agrees that if, at any time, Borrower should have reason to
believe that the Loan is in fact usurious, it will give Lender notice of such
condition and Borrower agrees that Lender shall have sixty (60) days in which to
make appropriate refund or other adjustment in order to correct such condition
if in fact such exists. The term “applicable law” as used in this Note shall
mean the laws of the State of Texas or the laws of the United States, whichever
laws allow the greater rate of interest, as such laws now exist or may be
changed or amended or come into effect in the future.

8.         Collection Fees.   Should the indebtedness represented by this Note
or any part thereof be collected at law or in equity or through any bankruptcy,
receivership, probate or other court proceedings or if this Note is placed in
the hands of attorneys for collection after an Event of Default, Borrower agrees
to pay to Lender in addition to the principal and interest due and payable
hereon reasonable attorneys’ fees, legal expenses and collection fees.

9.         Waiver of Certain Notices.  TO THE EXTENT PERMITTED BY LAW AND EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT, BORROWER AND ALL ENDORSERS, GUARANTORS AND SURETIES OF THIS NOTE AND
ALL OTHER PERSONS LIABLE OR TO BECOME LIABLE ON THIS NOTE SEVERALLY WAIVE
PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND AND OF DISHONOR AND NONPAYMENT
OF THIS NOTE, NOTICE OF INTENTION TO ACCELERATE THE MATURITY OF THIS NOTE,
PROTEST AND NOTICE OF PROTEST, DILIGENCE IN COLLECTING, AND THE BRINGING OF SUIT
AGAINST ANY OTHER PARTY, AND AGREE TO ALL RENEWALS, EXTENSIONS, MODIFICATIONS,
PARTIAL PAYMENTS, RELEASES OR SUBSTITUTIONS OF SECURITY, IN WHOLE OR IN PART,
WITH OR WITHOUT NOTICE, BEFORE OR AFTER MATURITY.

10.        Time of the Essence.   Time is of the essence of each obligation of
Borrower hereunder.

11.        Extension of Maturity Date.  Borrower shall have the right and option
to extend the Maturity Date to a date ending upon the expiration of the
Extension Period, subject to satisfaction of each of the following conditions:

 (a)       The Completion Event (as defined in the Loan Agreement) shall have
occurred.

 (b)       Borrower shall have notified Lender in writing of its exercise of
such extension at least sixty (60) days but not more than ninety (90) days prior
to the Maturity Date.

 (c)       On the date of such written notice and on the date of commencement of
the Extension Period, no Event of Default shall exist and Lender shall not have
delivered

 

8



--------------------------------------------------------------------------------

written notice to Borrower of the occurrence or existence of any event or
condition which, with the passage of time or the giving of notice or both, would
constitute an Event of Default and which has not been cured.

(d)       As a condition to the commencement of the Extension Period, Borrower
will pay to Lender, in immediately available funds, an extension fee in an
amount equal to 0.25% of the Principal Amount outstanding on the date of
commencement of the Extension Period.

(e)       Lender shall have received and approved evidence reasonably
satisfactory to Lender that as of the commencement of Extension Period, the
Property has achieved (i) a Debt Service Coverage Ratio equal to or greater than
1.25:1.00 and (ii) a Debt Yield equal to or greater than nine and one-half
percent (9.00%).

(f)       At or before the commencement of the Extension Period, Borrower and
Guarantor shall have executed such documents as Lender deems appropriate to
evidence such extension and Borrower shall have delivered to Lender an
endorsement to the Loan Title Policy pursuant to the applicable title insurance
regulations and in form and substance satisfactory to Lender.

(g)       Borrower shall have paid to Lender any additional tax tracking fee
that may be required by Lender for such extension.

(h)       There shall have been no Material Adverse Change as of the date of the
written notice delivered under Subparagraph (b) above and as of the commencement
of the Extension Period.

REMAINDER OF PAGE INTENTIONALLY BLANK

SIGNATURE PAGE FOLLOWS

 

9



--------------------------------------------------------------------------------

SIGNATURE PAGE TO PROMISSORY NOTE

 

BORROWER:   GGT TRG RIM TX, LLC,   a Delaware limited liability company  
By:        TRG Rim, L.P.,     a Delaware limited partnership,     its Operating
Member     By:        TRG-Rim GP, LLC,       a Delaware limited liability
company,       its General Partner       By:    /s/ Brian J.
Tusa                                  Brian J. Tusa, President

 

 

SIGNATURE PAGE TO PROMISSORY NOTE